Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

Status of Claims

Claims 1,2,4-11 are Allowed. 
Claim 3 are cancelled.
Reason for Allowance

1.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the underline limitations within the independent claims,

Regarding Claim 1,
An image inspection method comprising: capturing a target object image, wherein the target object image comprises a plurality of graphical features; choosing a block image comprising a specific graphical feature of the plurality of graphical features from the target object image; capturing all the graphical features of the block image to obtain a region of interest (ROI); executing a filtering process or a recovering process on the ROI to obtain a pre-processed region; and inspecting, according to the pre-processed region, the target object image to determine whether the target object image has defects, wherein the step of executing the filtering process on the ROI comprises: comparing the ROI with a mask image; and setting, according to gray values of pixels indicated in the mask image, the gray values of at least one pixel of a periphery of the ROI to a first range value, in order to obtain a remaining region.  



Regarding Claim 1 : Claim 1 were rejected over prior art Xian Tao (NPL  doc: “Wire Defect Recognition of Spring-Wire Socket Using Multitask Convolutional Neural Networks”, IEEE TRANSACTIONS ON COMPONENTS, PACKAGING AND MANUFACTURING TECHNOLOGY, VOL. 8, NO. 4, APRIL 2018,06/02/2018, Pages 690-696)  in view of Barnes et al. (USPUB 20170309021)  teaches   An image inspection method comprising: capturing a target object image, wherein the target object image comprises a plurality of graphical features; choosing a block image comprising a specific graphical feature of the plurality of graphical features from the target object image; capturing all the graphical features of the block image to obtain a region of interest (ROI); executing a filtering process or a recovering process on the ROI to obtain a pre-processed region; and inspecting, according to the pre-processed region, the target object image to determine whether the target object image has defects,  respectively ( (detailed rejection of the claim mentioned within Office Action dated 02/04/2019)  and  also Examiner considers the remarks/ argument presented by the Applicant  on 05/03/2021 regarding the limitation considered below persuasive, therefore the prior art of record does not teach the limitations  within claim 3 “wherein the step of executing the filtering process on the ROI comprises: comparing the ROI with a mask image; and setting, according to gray values of pixels indicated in the mask image, the gray values of at least one pixel of a periphery of the ROI to a first range value, in order to obtain a remaining region.”


2.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 



Conclusion

4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571) 272-9799 and FAX number (571) 273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3024.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637